Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed March 7, 2022 is acknowledged and has been entered.  Claims 2, 3, 5, 23, 29, 34, 51, and 83 have been amended.  Claims 1, 82, and 112 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.  Currently, claims 1, 2, 3, 5, 7, 8, 10, 23, 25, 26, 29, 30, 34, 36, 37, 51, 82, 83, and 112 are pending.  Claims 2, 3, 5, 7, 8, 10, 23, 25, 26, 29, 30, 34, 36, 37, 51, and 83 are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.
3.	In light of Applicant’s amendment and arguments, the rejection of claims 2, 3, 5, 7, 8, 12, 23, 25, 26, 29, 30, 34, 36, 37, 51, and 83 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, is hereby, withdrawn.

4.	In light of Applicant’s amendment and arguments, the rejection of claims 2, 3, 5, 7, 8, 10, 12, 23, 29, 30, 34, 36, 37, 51, and 83 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Natarajan et al. (US 2015/0316482), is hereby, withdrawn. 

Priority
5.	Applicant’s claim for the benefit of a provisional application under 35 U.S.C. 111(a) and 37 C.F.R 1.53(b) is acknowledged.  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/US2017/062104 filed 11/16/2017, is November 16, 2016 which is the filing date of Provisional Application 62/422,956 from which the benefit of priority is claimed. 

Specification
6.	The disclosure is objected to because of the following informalities: 
In the Brief Description of the Drawings:
Figure 10A-10H have not been differentially described.
Figure 20A-20J have not been differentially described.
Figure 22A-22C have not been differentially described.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 has improper antecedent basis problem in reciting, “a plurality of detectable agents.”
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 2, 3, 5, 7, 8, 10, 23, 25, 26, 29, 30, 34, 36, 37, 51, and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Khurana et al. (US 2014/0274746). 
Khurana et al. disclose a method of labeling and de-labeling a cell (target analyte) using a super resolution imaging apparatus that includes an electrically responsive substrate (pads) (Abstract; [0021, 0025, 0051, 0052, 0069-0079]).  The method comprises providing a cell or tissue [0052] in a solution associated with the electrically responsive substrate (pad), heating the cell to a controlled temperature; contacting the cell with a plurality of fluorescent detectable agents (fluorophore); applying a voltage with an electrode (electric field) that attracts detectable agents; thereby, labeling a plurality of sites (i.e. analyte within a cell) of the cell and generating a measurable detectable signal; detecting the plurality of detectable agents optically and imaging the cell; and applying an altered voltage to the solution in contact with the cell that removes detectable signal or quenches the fluorescent label with an electrode (activation circuit to alter the electric field); thereby de-labeling the cell ([0007, 0019, 0021-0023, 0025-0029, 0051, 0052, 0055, 0057-0059; 0064, 0082, 0088, 0093-0095]; Example 1; Example 4, Figure 3). 
Khurana et al. teach applying voltage to solution in controlled flow. The voltage generates reactive chemical species applied at 5 V/cm or 1-100 V/cm [0022, 0025-0029, 0059, 0064].  Khurana et al. teach that the plurality of detectable agents is covalently attached to affinity tag including antibody or nucleic acid [0022, 0074]. Khurana et al. contemplates repeating the method in cycles ([0081, 0095]; Example 1).
With respect to the recitation of “at least 90% of the plurality of cell sites are de-labeled” in claims 2 and 51 and “at least 75% of the plurality of cell sites are de-labeled in less than 15 minutes” in claim 86; “wherein the labeling and de-labeling are performed in less than 20 to less than 3 minutes” in claim 7, “the method is repeated for at least 2-50 times” in claim 8; “wherein a portion of at least 25-95% of the plurality of cell sites are labeled with the plurality of detectable agents within not more than 1-15 minutes” in claim 23; “the plurality of detectable agent saturation on the cell sites is 25-90% or more as compared to a second labeled cell labeled at 20C for 1 hour” in claim 25; and “wherein at least 90% of the cell sites are de-labeled within less than 15 minutes to less than 30 seconds” in claim 30; it is maintained that acquiring optimal label saturation levels as well as temperature and timing requirements in target analyte or cell-based assays, all encompass result effective variables which Khurana et al. has shown may be altered and adjusted pursuant to optimization procedures and well within the scope which a person skilled in the art can determine to be appropriate.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  

Response to Arguments
9.	Applicant’s arguments with respect to claims 2, 3, 5, 7, 8, 10, 23, 25, 26, 29, 30, 34, 36, 37, 51, and 83 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant’s amendment and because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

10.	Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive. 
	A) Applicant argues that while Khurana describes a cell as a target to label and de-label sites thereof, the method as taught by Khurana, in particular Example 1, is not suitable to de-label a cell, as presently claimed. According to Applicant, Khurana specifically noted that “quenching of a fluorophore is greatest closer to the surface [0093]” and therefore the quenching methods are not suitable for de-labeling a cell or other targets of such great relative size because fluorophores disposed far away from a surface of a pad are too far away to effectively quench the fluorescence.”
	Applicant’s argument is not persuasive because Khurana, indeed, describes labeling and de-labeling target analytes, as claimed, and does not appear to exclude cells [0052]. Although Khurana did not exemplify cells as target analyte in Example 1, the specification in paragraph [0052] specifically listed utilization of the method to cell as target analyte. Although the parameters in Example 1 would be deemed ineffective for application with a target cell analyte, due to its large size “because the distance between the pads and the detectable agents disposed on the cell is too great to change the fluorescence intensity of the detectable agents, such as through proximity-based quenching;” it is maintained that such parameters deemed to be ineffective for target cells, do not appear to be excluded from Applicant’s claimed invention, as recited. Alternatively, as set forth herein supra, it is obvious and well within ordinary skill in the art to have adjusted the parameters in Example 1 so as to be appropriately optimized for the type of analyte being tested and its corresponding size.

11.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



June 10, 2022